                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


PRO-TELLIGENT, LLC,                          )
                                             )
       Plaintiff,                            )
                                             )
                                             )
       v.                                    )        Civil Action No. 1:19-cv-1640 (RDA/JFA)
                                             )
AMEX INTERNATIONAL INC.,                     )
                                             )
       Defendant.                            )

                                              Order

       This matter comes before the Court upon the Report and Recommendation

(“Recommendation”) issued by Magistrate Judge John F. Anderson on February 28, 2020, Dkt.

19. Pursuant to Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting objections

to Judge Anderson’s Recommendation was March 13, 2020. To date, no objections have been

filed. After reviewing the record and Judge Anderson’s Recommendation,1 the Court hereby

APPROVES and ADOPTS the Recommendation in part. Dkt. 19.

       The Court does not adopt the Recommendation with respect to Count II, Plaintiff Pro-

Telligent, LLC’s (“Plaintiff”) claim for unjust enrichment/quantum meruit. The issue of non-

payment between the parties is governed by an express contact. Accordingly, a claim for unjust

enrichment/quantum meruit cannot lie. See Plesha v. Ferguson, 725 F. Supp. 2d 106, 111

(D.D.C. 2010) (citing United States ex rel. Modern Elec., Inc., v. Ideal Elec. Sec. Co., 81 F.3d




       1
          In the absence of any objections to a Magistrate Judge’s Recommendation, the Court
“need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear
error on the face of the record in order to accept the [R]ecommendation.’” Diamond v. Colonial
Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).
240, 346-47 (D.C. Cir. 1996) (“The District of Columbia recognizes causes of action for unjust

enrichment and quantum meruit as implied contract claims in which there is no express contract

between the parties but contractual obligations are implied, either in fact (quantum meruit) or in

law (unjust enrichment).”).

       The Court approves and adopts the balance of the Recommendation. Accordingly,

Plaintiff’s Motion for Default Judgment is GRANTED. Dkt. 15. Default judgment shall enter

for Plaintiff in the total amount of $280,602.06, which includes $279,660.27 in money damages

for Plaintiff which shall be protected by a constructive trust, as well as $941.79 in costs, with

interest to accrue at the rate prescribed by 28 U.S.C. § 1961 from the date of any judgment until

that judgment is paid.

       Additionally, the Court enters a permanent injunction consistent with the terms of the

Order granting the Motion for a Temporary Restraining Order. Dkt. 14.

       The Clerk is directed to enter judgment in this matter and to forward copies of this Order

to counsel of record as well as to Defendant.

       It is SO ORDERED.

Alexandria, Virginia
April 6th, 2020




                                                  2
